DETAILED ACTION
	This action is responsive to 09/03/2021.
	Claims 1-32 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14, 20, and 27 are objected to because of the following informalities:  In lines 2-3 of each of the aforementioned claims, change “a plurality of first sub pixel, a plurality of second sub pixel, and a plurality of third sub pixel” to “a plurality of first sub pixels, a plurality of second sub pixels, and a plurality of third sub pixels”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US Patent 10,269,277 B2) in view of Eom et al. (US Pub. 2014/0198135), hereinafter Eom.
Regarding claim 1, Shim discloses a display device (display device 100-see fig. 1), comprising: a display panel (display panel 110-see fig. 1) in which a plurality of pixels including a plurality of first sub pixels (red subpixel (SP_R), see fig. 5), a plurality of second sub pixels (white subpixel SP_W, see fig. 5), a plurality of third sub pixels (green subpixel (SP_G)-see fig. 5), and a plurality of fourth sub pixels (blue subpixel (SP_B)-see fig. 5), each sub pixel having a different color, is disposed (see fig. 5); a data driver (data driver 120-see figs. 1 and 4) configured to supply a data voltage to the plurality of pixels through a plurality of data lines (i.e., supply a data voltage VDATA through respective data lines DL-see fig. 4) using a sensing result of the plurality of pixels by a first reference voltage line and a second reference voltage line (i.e., the data voltage VDATA is based on a sensing result via reference voltage line RVL (see fig. 4), wherein, the subpixels red, white, green, and blue, that constitute each pixel, share a common reference voltage line (see fig. 5 with description in [col. 9, ll. 57-61]), herein first reference voltage line, which is implicit that subpixels of an adjacent pixel in a row direction share another reference voltage line (second reference voltage line)); and a gate driver configured to supply a gate signal to the plurality of pixels through a plurality of gate lines (scan driver 130-see fig. 1), wherein the plurality of first sub pixels is disposed in a 8k-7th column and a 8k-3rd column (for adjacent pixels and k=1, the red subpixel is disposed in the first and fifth column-see figs. 1 and 5), the plurality of second sub pixels is disposed in a 8k-6th column and a 8k-2nd column (for adjacent pixels and k=1, the white subpixel is disposed in the 2nd and 6th column-see figs. 1 and 5), the plurality of third sub pixels is disposed in a 8k-5th column and a 8k-1st column (for adjacent pixels and k=1, the green subpixel is disposed in the third and 7th column-see figs. 1 and 5), and the plurality of fourth sub pixels is disposed in a 8k-4th column and a 8k-th column (for adjacent pixels and k=1, the blue subpixel is disposed in the 4th and 8th column-see figs. 1 and 5), the first reference voltage line is connected to the plurality of first sub pixels disposed in the 8k-7th column, the plurality of second sub pixels disposed in the 8k-6th column, the plurality of third sub pixels disposed in the 8k-5th column, and the plurality of fourth sub pixels disposed in the 8k-4th column (as shown in fig. 5, subpixels (red, white, green, and blue subpixels) in each pixel, share one reference voltage line, and the four subpixels are disposed in the 1st to 4th columns, for k=1), and the second reference voltage line is connected to the plurality of first sub pixels disposed in the 8k-3rd column, the plurality of second sub pixels disposed in the 8k-2nd column, the plurality of third sub pixels disposed in the 8k-1st column, and the plurality of fourth sub pixels disposed in the 8k-th column, where k is a natural number of 1 or larger (similarly, subpixels (red, white, green, and blue subpixels) in an adjacent pixel in a row direction are disposed respectively in rows 5-8, and also share a common reference voltage line (second reference voltage line)).  
Shim does not appear to expressly disclose each of the plurality of data lines is divided into a plurality of sub data lines, each of the plurality of sub data lines is connected to a plurality of sub pixels among the first sub pixels, the second sub pixels, the third sub pixels and the fourth sub pixels having the same color.
Eom is relied upon to teach each of the plurality of data lines is divided into a plurality of sub data lines, each of the plurality of sub data lines is connected to a plurality of sub pixels among the first sub pixels, the second sub pixels, the third sub pixels and the fourth sub pixels having the same color (see, for example, fig. 2, which illustrates demultiplexers (162, 164, and 166) of a data driver 120 of an organic light emitting display device, wherein, each demultiplexer is coupled to a corresponding output line (01, 02, and 03) and splits a data signal  from each output line to pixel columns of the same color, for example, 162 transmits a plurality of data signals to red subpixels (see [0057]), 164 transmits a plurality of data signals to green subpixels (see [0058]), and 166 transmits a plurality of data signals to blue subpixels (see [0059])).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Eom with the invention of Shim by divided each data line into a plurality of data lines for driving pixel columns of the same color, as taught by Eom, in order to provide an organic light emitting display device capable of displaying a uniform image (see [0010]-[0011]).
Regarding claim 7, Shim discloses a display device (display device 100-see fig. 1), comprising: a display panel (display panel 110-see fig. 1) in which a plurality of pixels including a plurality of first sub pixels (red subpixel (SP_R), see fig. 5), a plurality of second sub pixels (white subpixel SP_W, see fig. 5), a plurality of third sub pixels (green subpixel (SP_G)-see fig. 5), and a plurality of fourth sub pixels (blue subpixel (SP_B)-see fig. 5), each sub pixel having a different color, is disposed (see fig. 5); a data driver (data driver 120-see figs. 1 and 4) configured to supply a data voltage to the plurality of pixels through a plurality of data lines (i.e., supply a data voltage VDATA through respective data lines DL-see fig. 4) using a sensing result of the plurality of pixels by a first reference voltage line, a second reference voltage line, and a third reference voltage line (i.e., the data voltage VDATA is based on a sensing result via reference voltage line RVL (see fig. 4), wherein, the subpixels red, white, green, and blue, that constitute each pixel, share a common reference voltage line (see fig. 5 with description in [col. 9, ll. 57-61]), which is implicit that subpixels of adjacent pixels in a row direction share different reference voltage lines (second /third reference voltage lines), i.e., one reference voltage line per pixel); and a gate driver configured to supply a gate signal to the plurality of pixels through a plurality of gate lines (scan driver 130-see fig. 1), wherein the plurality of first sub pixels is disposed in a 8k-7th column and a 8k-3rd column (for adjacent pixels and k=1, the red subpixel is disposed in the first and fifth column-see figs. 1 and 5), the plurality of second sub pixels is disposed in a 8k-6th column and a 8k-2nd column (for adjacent pixels and k=1, the white subpixel is disposed in the 2nd and 6th column-see figs. 1 and 5), the plurality of third sub pixels is disposed in a 8k-5th column and a 8k-1st column (for adjacent pixels and k=1, the green subpixel is disposed in the third and 7th column-see figs. 1 and 5), and the plurality of fourth sub pixels is disposed in a 8k-4th column and a 8k-th column (for adjacent pixels and k=1, the blue subpixel is disposed in the 4th and 8th column-see figs. 1 and 5).
Shim does not appear to expressly disclose and the first reference voltage line is connected to a plurality of first sub pixels disposed in a 8k-7th column and a plurality of second sub pixels disposed in a 8k-6th column, the second reference voltage line is connected to a plurality of third sub pixels disposed in a 8k-5th column, a plurality of fourth sub pixels disposed in a 8k-4th column, a plurality of first sub pixels disposed in a 8k-3rd column, and a plurality of second sub pixels disposed in a 8k-2nd column, and the third reference voltage line is connected to a plurality of third sub pixels disposed in a 8k-1st column and a plurality of fourth sub pixels disposed in a 8k-th column, where k is a natural number of 1 or larger.
However, Shim, in for example, fig. 5 with description in [col. 9, ll. 40-53], teaches that a single reference voltage line RVL which functions to supply a reference voltage VREF to each subpixel SP and functions as a sensing line for sensing characteristics of each subpixel SP can be disposed in every subpixel column. Alternatively, a single reference voltage line RVL can be disposed in every two or more subpixel columns.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effectively filing date of the claimed invention, to glean from the combined teachings of Shim the concept of arranging the reference voltage lines in any manner that would ensure the supply of the reference voltage VREF to each subpixel and also function in sensing the characteristics of each subpixel, which simply constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Shim does not appear to expressly disclose and each of the plurality of data lines is divided into a plurality of sub data lines, each of the plurality of sub data lines is connected to a plurality of sub pixels among the first sub pixels, the second sub pixels, the third sub pixels and the fourth sub pixels having the same color.
Eom is relied upon to teach and each of the plurality of data lines is divided into a plurality of sub data lines, each of the plurality of sub data lines is connected to a plurality of sub pixels among the first sub pixels, the second sub pixels, the third sub pixels and the fourth sub pixels having the same color (see, for example, fig. 2, which illustrates demultiplexers (162, 164, and 166) of a data driver 120 of an organic light emitting display device, wherein, each demultiplexer is coupled to a corresponding output line (01, 02, and 03) and splits a data signal  from each output line to pixel columns of the same color, for example, 162 transmits a plurality of data signals to red subpixels (see [0057]), 164 transmits a plurality of data signals to green subpixels (see [0058]), and 166 transmits a plurality of data signals to blue subpixels (see [0059])).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Eom with the invention of Shim by divided each data line into a plurality of data lines for driving pixel columns of the same color, as taught by Eom, in order to provide an organic light emitting display device capable of displaying a uniform image (see [0010]-[0011]).
Regarding claims 6 and 12, Shim discloses wherein each of the first sub pixels, the second sub pixels, the third sub pixels, and the fourth sub pixels includes a switching transistor (first transistor T1-see fig. 3), a driving transistor (driving transistor DRT-see fig. 3), a storage capacitor (storage capacitor Cst-see fig. 3), a sensing transistor (second transistor T2 (sensing transistor)-see fig. 3), and a light emitting diode (light emitting diode OLED-see fig. 3), and the sensing transistor outputs a voltage for sensing a threshold voltage and a mobility of the driving transistor to the first reference voltage line and the second reference voltage line (see [col. 8, ll. 9-13] and [col. 9, ll. 34-44]).  
Regarding claim 13, Shim discloses wherein the first reference voltage line is disposed in one pixel (see fig. 5).
However, Shim does not appear to expressly disclose and each of the second reference voltage line and the third reference voltage line is disposed between pixels.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arranged the reference voltage lines in any appropriate location, such as between subpixels or in spaces between pixels, given that there are only a finite number of identified, predictable solutions for arranging the reference voltage lines within the display area, with a reasonable expectation of success.
Claims 14, 19-20, 25-27, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Kim (US Patent 10,115,351 B2).
Regarding claim 14, Shim discloses a display device (display device 100-see fig. 1), comprising: a display panel (display panel 110-see fig. 1) in which a plurality of pixels including a plurality of first sub pixels (red subpixel (SP_R), see fig. 5), a plurality of second sub pixels (white subpixel SP_W, see fig. 5), and a plurality of third sub pixels (green subpixel (SP_G)-see fig. 5), each sub pixel having a different color, is disposed (see fig. 5); a data driver (data driver 120-see figs. 1 and 4) which supplies a data voltage to the plurality of pixels through a plurality of data lines (i.e., supply a data voltage VDATA through respective data lines DL-see fig. 4) using a sensing result of the plurality of pixels by a first reference voltage line and a second reference voltage line (i.e., the data voltage VDATA is based on a sensing result via reference voltage line RVL (see fig. 4), wherein, the subpixels red, white, green, and blue, that constitute each pixel, share a common reference voltage line (see fig. 5 with description in [col. 9, ll. 57-61]), herein first reference voltage line, which is implicit that subpixels of an adjacent pixel in a row direction share another reference voltage line (second reference voltage line)); and a gate driver which supplies a gate signal to the plurality of pixels through a plurality of gate lines (scan driver 130-see fig. 1), the first reference voltage line is connected to the plurality of first sub pixels disposed in the 6k-5th column, the plurality of second sub pixels disposed in the 6k-4th column, and the plurality of third sub pixels disposed in the 6k-3rd column (as shown in, for example, fig. 5, subpixels belong to the same pixel share a common reference voltage line RVL), and the second reference voltage line is connected to the plurality of first sub pixels disposed in the 6k-2nd column, the plurality of second sub pixels disposed in the 6k-1st column, and the plurality of third sub pixels disposed in the 6k-th column, (k being a natural number of 1 or larger)-(similarly, subpixels in an adjacent pixel in a row direction also share a common reference voltage line (second reference voltage line)).
The pixel structure in fig. 5 of Shim comprises four subpixels, therefore, Shim does not appear to expressly disclose wherein the plurality of first sub pixels is disposed in a 6k-5th column and a 6k-2nd column, the plurality of second sub pixels is disposed in a 6k-4th column and a 6k-1st column, the plurality of third sub pixels is disposed in a 6k-3rd column and a 6k-th column, each of the plurality of data lines is divided into a plurality of sub data lines, each of the plurality of sub data lines is connected to a plurality of sub pixels among the first sub pixels, the second sub pixels and the third sub pixels having the same color.
Kim is relied upon to teach wherein the plurality of first sub pixels is disposed in a 6k-5th column and a 6k-2nd column, the plurality of second sub pixels is disposed in a 6k-4th column and a 6k-1st column, the plurality of third sub pixels is disposed in a 6k-3rd column and a 6k-th column (see fig. 2, which illustrates a display with an RGB pixel structure. As clearly shown in fig. 2, subpixels (RGB) are arranged in a row direction, which means every subpixel is repeated every fourth column), each of the plurality of data lines is divided into a plurality of sub data lines, each of the plurality of sub data lines is connected to a plurality of sub pixels among the first sub pixels, the second sub pixels and the third sub pixels having the same color (see, for example, fig. 5 with description in [col. 8, ll. 46-col. 9, ll. 7]-each demultiplexer D-MUX timely divides image data signals of the same color, for example, data signal from output channel OC1 is supplied to red subpixels in columns DL1 and DL4, OC2 outputs to DL2 and DL5 for green subpixel, and OC3 outputs to DL3 and DL6 for blue subpixel).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Kim with the invention of Shim using a pixel structure with three subpixels, wherein each data line is divided into sub-data lines to drive pixel columns of a same color, as taught by Kim, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 20, Shim discloses a display device (display device 100-see fig. 1), comprising: a display panel (display panel 110-see fig. 1) in which a plurality of pixels including a plurality of first sub pixels (red subpixel (SP_R), see fig. 5), a plurality of second sub pixels (white subpixel SP_W, see fig. 5), and a plurality of third sub pixels (green subpixel (SP_G)-see fig. 5), each sub pixel having a different color, is disposed (see fig. 5); a data driver (data driver 120-see figs. 1 and 4) which supplies a data voltage to the plurality of pixels through a plurality of data lines (i.e., supply a data voltage VDATA through respective data lines DL-see fig. 4) using a sensing result of the plurality of pixels by a first reference voltage line, a second reference voltage line, and a third reference voltage line (i.e., the data voltage VDATA is based on a sensing result via reference voltage line RVL (see fig. 4), wherein, the subpixels red, white, green, and blue, that constitute each pixel, share a common reference voltage line (see fig. 5 with description in [col. 9, ll. 57-61]), which is implicit that subpixels of adjacent pixels in a row direction share different reference voltage lines (second /third reference voltage lines), i.e., one reference voltage line per pixel); and a gate driver which supplies a gate signal to the plurality of pixels through a plurality of gate lines (scan driver 130-see fig. 1).
Shim does not appear to expressly the first reference voltage line is connected to the plurality of first sub pixels disposed in the 6k-5th column and the plurality of second sub pixels disposed in the 6k-4th column, the second reference voltage line is connected to the plurality of third sub pixels disposed in the 6k-3rd column, the plurality of first sub pixels disposed in the 6k-2nd column, and the plurality of second sub pixels disposed in the 6k-1st column, and the third reference voltage line is connected to the plurality of third sub pixels disposed in the 6k-th column (k being a natural number of 1 or larger).
However, Shim, in for example, fig. 5 with description in [col. 9, ll. 40-53], teaches that a single reference voltage line RVL which functions to supply a reference voltage VREF to each subpixel SP and functions as a sensing line for sensing characteristics of each subpixel SP can be disposed in every subpixel column. Alternatively, a single reference voltage line RVL can be disposed in every two or more subpixel columns.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effectively filing date of the claimed invention, to glean from the combined teachings of Shim the concept of arranging the reference voltage lines in any manner that would ensure the supply of the reference voltage VREF to each subpixel and also function in sensing the characteristics of each subpixel, which simply constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Shim does not appear to expressly disclose wherein the plurality of first sub pixels is disposed in a 6k-5th column and a 6k-2nd column, the plurality of second sub pixels is disposed in a 6k-4th column and a 6k-1st column, the plurality of third sub pixels is disposed in a 6k-3rd column and a 6k-th column, each of the plurality of data lines is divided into a plurality of sub data lines, each of the plurality of sub data lines is connected to a plurality of sub pixels among the first sub pixels, the second sub pixels and the third sub pixels having the same color.
Kim is relied upon to teach wherein the plurality of first sub pixels is disposed in a 6k-5th column and a 6k-2nd column, the plurality of second sub pixels is disposed in a 6k-4th column and a 6k-1st column, the plurality of third sub pixels is disposed in a 6k-3rd column and a 6k-th column (see fig. 2, which illustrates a display with an RGB pixel structure. As clearly shown in fig. 2, subpixels (RGB) are arranged in a row direction, which means every subpixel is repeated every fourth column), each of the plurality of data lines is divided into a plurality of sub data lines, each of the plurality of sub data lines is connected to a plurality of sub pixels among the first sub pixels, the second sub pixels and the third sub pixels having the same color (see, for example, fig. 5 with description in [col. 8, ll. 46-col. 9, ll. 7]-each demultiplexer D-MUX timely divides image data signals of the same color, for example, data signal from output channel OC1 is supplied to red subpixels in columns DL1 and DL4, OC2 outputs to DL2 and DL5 for green subpixel, and OC3 outputs to DL3 and DL6 for blue subpixel).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Kim with the invention of Shim using a pixel structure with three subpixels, wherein each data line is divided into sub-data lines to drive pixel columns of a same color, as taught by Kim, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 27, Shim discloses a display device (display device 100-see fig. 1), comprising: a display panel (display panel 110-see fig. 1) in which a plurality of pixels including a plurality of first sub pixels (red subpixel (SP_R), see fig. 5), a plurality of second sub pixels (white subpixel SP_W, see fig. 5), and a plurality of third sub pixels (green subpixel (SP_G)-see fig. 5), each sub pixel having a different color, is disposed (see fig. 5); a data driver (data driver 120-see figs. 1 and 4) which supplies a data voltage to the plurality of pixels through a plurality of data lines (i.e., supply a data voltage VDATA through respective data lines DL-see fig. 4) using a sensing result of the plurality of pixels by a first reference voltage line, a second reference voltage line, and a third reference voltage line (i.e., the data voltage VDATA is based on a sensing result via reference voltage line RVL (see fig. 4), wherein, the subpixels red, white, green, and blue, that constitute each pixel, share a common reference voltage line (see fig. 5 with description in [col. 9, ll. 57-61]), which is implicit that subpixels of adjacent pixels in a row direction share different reference voltage lines (second /third reference voltage lines), i.e., one reference voltage line per pixel); and a gate driver which supplies a gate signal to the plurality of pixels through a plurality of gate lines (scan driver 130-see fig. 1).
Shim does not appear to expressly disclose the first reference voltage line is connected to the plurality of first sub pixels disposed in the 12k-11th column, the plurality of second sub pixels disposed in the 12k-10th column, the plurality of third sub pixels disposed in the 12k-9th column, and the plurality of first sub pixels disposed in the 12k-8th column, the second reference voltage line is connected to the plurality of second sub pixels disposed in the 12k-7th column, the plurality of third sub pixels disposed in the 12k-6th column, the plurality of first sub pixels disposed in the 12k-5th column, and the plurality of second sub pixels disposed in the 12k-4th column, and the third reference voltage line is connected to the plurality of third sub pixels disposed in the 12k-3rd column, the plurality of first sub pixels disposed in the 12k-2nd column, the plurality of second sub pixels disposed in the 12k-1st column, and the plurality of third sub pixels disposed in the 12k-th column (k being a natural number of 1 or larger).
However, Shim, in for example, fig. 5 with description in [col. 9, ll. 40-53], teaches that a single reference voltage line RVL which functions to supply a reference voltage VREF to each subpixel SP and functions as a sensing line for sensing characteristics of each subpixel SP can be disposed in every subpixel column. Alternatively, a single reference voltage line RVL can be disposed in every two or more subpixel columns.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effectively filing date of the claimed invention, to glean from the combined teachings of Shim the concept of arranging the reference voltage lines in any manner that would ensure the supply of the reference voltage VREF to each subpixel and also function in sensing the characteristics of each subpixel, which simply constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Shim does not appear to expressly disclose wherein the plurality of first sub pixels is disposed in a 12k-11th column, a 12k-8th column, a 12k-5th column, and a 12k-2nd column, the plurality of second sub pixels is disposed in a 12k-10th column, a 12k-7th column, a 12k-4th column, and a 12k-1st column, the plurality of third sub pixels is disposed in a 12k-9th column, a 12k-6th column, a 12k-3rd column, and a 12k-th column, each of the plurality of data lines is divided into a plurality of sub data lines, each of the plurality of sub data lines is connected to a plurality of sub pixels among the first sub pixels, the second sub pixels and the third sub pixels having the same color.
Kim is relied upon to teach wherein the plurality of first sub pixels is disposed in a 12k-11th column, a 12k-8th column, a 12k-5th column, and a 12k-2nd column, the plurality of second sub pixels is disposed in a 12k-10th column, a 12k-7th column, a 12k-4th column, and a 12k-1st column, the plurality of third sub pixels is disposed in a 12k-9th column, a 12k-6th column, a 12k-3rd column, and a 12k-th column (see Kim 10,115,351 B2-see fig. 2, which illustrates a display with an RGB pixel structure. As clearly shown in fig. 2, subpixels (RGB) are arranged in a row direction, which means every subpixel is repeated every fourth column), each of the plurality of data lines is divided into a plurality of sub data lines, each of the plurality of sub data lines is connected to a plurality of sub pixels among the first sub pixels, the second sub pixels and the third sub pixels having the same color (see, for example, fig. 5 with description in [col. 8, ll. 46-col. 9, ll. 7]-each demultiplexer D-MUX timely divides image data signals of the same color, for example, data signal from output channel OC1 is supplied to red subpixels in columns DL1 and DL4, OC2 outputs to DL2 and DL5 for green subpixel, and OC3 outputs to DL3 and DL6 for blue subpixel).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Kim with the invention of Shim using a pixel structure with three subpixels, wherein each data line is divided into sub-data lines to drive pixel columns of a same color, as taught by Kim, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claims 19, 25, and 32, Shim discloses wherein each of the first sub pixels, the second sub pixels, and the third sub pixels includes: a switching transistor (first transistor T1-see fig. 3), a driving transistor (driving transistor DRT-see fig. 3), a storage capacitor (storage capacitor Cst-see fig. 3), a sensing transistor (second transistor T2 (sensing transistor)-see fig. 3), and a light emitting diode (light emitting diode OLED-see fig. 3), and wherein the sensing transistor outputs a voltage for sensing a threshold voltage and a mobility of the driving transistor to the first reference voltage line and the second reference voltage line (see [col. 8, ll. 9-13] and [col. 9, ll. 34-44]).  
Regarding claim 26, Shim discloses wherein the first reference voltage line is disposed in the plurality of pixels (see fig. 5).
However, Shim does not appear to expressly disclose and the second reference voltage line and the third reference voltage line is disposed between pixels.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arranged the reference voltage lines in any appropriate location, such as between subpixels or in spaces between pixels, given that there are only a finite number of identified, predictable solutions for arranging the reference voltage lines within the display area, with a reasonable expectation of success.
Allowable Subject Matter
Claims 2-5, 8-11, 15-18, 21-24, and 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 recites the limitations “wherein the plurality of first sub pixels disposed in the 8k-7th column, the plurality of second sub pixels disposed in the 8k-6th column, the plurality of third sub pixels disposed in the 8k-1st column, and the plurality of fourth sub pixels disposed in the 8k-th column are connected to odd-numbered gate lines, and the plurality of third sub pixels disposed in the 8k-5th column, the plurality of fourth sub pixels disposed in the 8k-4th column, the plurality of first sub pixels disposed in the 8k-3rd column, and the plurality of second sub pixels disposed in the 8k-2nd column are connected to even-numbered gate lines.” None of the references of record teaches or suggests these limitations. Similar limitations are also recited in claims 8, 15, 21, and 28. 
Claims 3-5 depend from and further limit claim 2, claims 9-11 depend from and further limit claim 8, claims 16-18 depend from and further limit claim 15, claims 22-24 depend from and further limit claim 21, and claims 29-31 depend from and further limit claim 28, and are therefore equally indicated as allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627